Case 3:19-cv-01305-SMY Document 60 Filed 08/10/20 Page 1 of 2 Page ID #154




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENNADO K. TAYLOR,                             )
                                                )
               Plaintiff,                       )
                                                )
 vs.                                            )          Case No. 19-cv-01305-SMY
                                                )
 KARIMI, Medical Director,                      )
 ANGELA COWELL, LCSW,                           )
 JANE DOE, Nurse,                               )
 LORI DAMMERMANN, and                           )
 DIRECTOR OF CHESTER MENTAL                     )
 HEALTH CENTER,                                 )
                                                )
               Defendants.                      )

                                 NOTICE AND ORDER

       This case is before the Court for case management purposes. The Court screened Plaintiff’s

Complaint pursuant to 28 U.S.C. § 1915A on December 16, 2019. (Doc. 12). Pursuant to the

screening order, Defendants were sent requests for Waiver of Service of Summons (Docs. 13, 45).

Waivers of Service were returned for Angela Cowell and Lori Dammermann and their responsive

pleadings were due June 22, 2020. (Doc. 48). To date, these defendants have failed to move,

answer, or otherwise plead in response to the Complaint.

       On July 8, 2020, the Court ordered Cowell and Dammermann to show cause on or before

July 22, 2020 why the Clerk of Court should not enter default against them pursuant to Federal

Rule of Civil Procedure 55(a). (Doc. 49). Both defendants failed to respond to the order to show

cause. Accordingly, the Court ORDERS as follows:

           1) The Clerk of Court is DIRECTED to ENTER DEFAULT against
              Defendants Cowell and Dammermann in accordance with Federal Rule of
              Civil Procedure 55(a).

           2) Plaintiff is ORDERED to move for default judgment against Defendants
              Cowell and Dammermann within 14 days of the date of this Order in
Case 3:19-cv-01305-SMY Document 60 Filed 08/10/20 Page 2 of 2 Page ID #155




           accordance with Federal Rule of Civil Procedure 55(b).

        3) If Plaintiff fails to move for default judgment as set forth in this Order,
           Defendants Cowell and Dammermann will be dismissed for Plaintiff’s
           failure to prosecute his claim against them and/or failure to comply with an
           order of the Court.

        4) The Clerk of Court is DIRECTED to transmit a copy of this Order and the
           entry of default to Plaintiff and Defendants Cowell and Dammermann.

     IT IS SO ORDERED.

     DATED: August 10, 2020

                                                 s/ Staci M. Yandle_________
                                                 STACI M. YANDLE
                                                 United States District Judge




                                             2
